 130DECISIONSOF NATIONALLABOR RELATIONS BOARDWm. T. Kirley Lumber CompanyandRobert F.MacLeod,Petitioner,andLocal 379,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Case 1-RD-617March 22, 1971DECISION ON REVIEW AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn September 21, 1970, the Regional Director forRegion 1 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate a single-employer unit of the Employer'semployees. Thereafter, the Union, in accordance withSection 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedures,Series 8, as amended, filed a request for review inwhich it contended,inter alia,that only a multiem-ployer unit is appropriate.On October 20,1970, the Board by telegraphic ordergranted the request for review and postponed theelection pending Decision on Review.' Thereafter, theEmployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has considered the entire record in thiscase with respect to the issues under review, and forthe reasons set forth below finds, contrary to theRegionalDirector, that the petitioned-for unit isinappropriate.The Petitioner seeks to decertify the Union in asingle-employer unit consisting of all the Employer'sdrivers and yardmen at its place of business inDorchester,Massachusetts. The Employer, in agree-ment with the Petitioner, asserts that this single-employer unit is appropriate. The Union, however,contends the petition should be dismissed because ofa controlling history of collective bargaining on amultiemployer basis. We agree with the Union.The record shows that since the early 1950's theEmployer has been a member of the Greater BostonLumber Dealers Association, whose membership iscomposed of area lumber dealers (12 or 13 as of thetime of the 1970 negotiations). The Association existsIOn November 2, 1970, the Board denied the Employer's motion tovacate the grant of review2 In the 1970 negotiations,theAssociation represented the samemembers who had participated in the 1967-70 agreement This group wassomewhat smaller than the number of members as of 19663So far as the record shows,the only variation among these agreementswas contained in the agreementsigned by C H Spring Company, Inc,division of member-dealer L Grossman and Sons, Inc That contract, as aresult of supplemental negotiations between the Union and that employer,for the purpose of collective bargaining and hasnegotiateda series ofcollective-bargaining agree-ments with the Union for its members.As the termination date for any given agreementsapproaches,members of the Association elect acommittee to bargain collectively with the Union. Inthe ensuing negotiations, the bargaining committeespeaks for all the member-dealers onissueswhich arecommon to, or affect, the overall dealer group. Afterthese issues are resolved by negotiation, they com-prise, in the language of the Employer's brief, the"basic items" ofagreement.They have included suchmatters as pay, hours of work,unionsecurity,apprenticeship, holidays, overtime, union pensionfund contributions, vacations, grievances, and arbi-tration.The most recently expired contract negotiated bythe Union and the Association covered a period fromMay 1, 1967, to April 30, 1970.2 While each employer-member, including Kirley, had signed a separateagreement with the Union for the 1967-70 period, theseparate agreementsweresubstantially identical3 andcovered theitemslisted above.On March 19, 1970, representatives of these associa-tionmembers, including Walter T. Kirley, Jr., of theEmployer, elected a bargaining committee, designat-ed Herbert Bearak as chairman, and discussed theimpending negotiations together with any articularproblems or ideas the various dealers may have had.Kirley authorized Bearak to negotiate for the Em-ployer not only with respect to the common itemssuch as those contained in the 1967-70 contract, butalso with regard to some problems caused by theinstitution of a second shift. Bearak replied that thislatter item "would not be part of the bargaining assuch by the committee" because it did not affect theoverall dealer group, but that he would notify theUnion that Kirley had certain individual problems itwished to discuss with the Union.4 At the firstnegotiating session with the Union, Bearak did sonotify the Union.On March 23, 1970, the association bargainingcommittee and the Union held their first meeting tonegotiate the overall terms and conditions of the newcontract. The parties met from time to time betweenthis date and May 1, 1970. On may 1, the Union struck;but the parties continuedto meet untilMay 26, 1970,when they reacheda settlement.The terms of thepermittedGrossman to have a certain number of sales trainees workalongside union personnel under certain conditions, and allowed Grossmanto employ onetallyman to work certain nights at straight time rather thantime and a half4Bearak pointed out to Kirley that,after the overall negotiations for thepreceding contract had been completed,Grossman separately negotiateditsown addendum(described above)with the Union, thus Kirley would befollowing an established procedure for the negotiating of an individualemployer issue189 NLRB No. 9 WM. T. KIRLEY LUMBER COMPANY131settlement included nine specific changes in theprovisions of the most recently expired contract,although the same basic areas were covered---pay,hours of work, union security, apprenticeship, holi-days, overtime, union pension fund contributions,vacations, grievances, and arbitration. The settlementalso reiterated the stipulation that specific addenda totheKirley contract (and the Grossman contract)"must continue to be negotiated." On July 17,1970, theinstant petition was filed.As stated above, the Petitioner and the Employerassert that a single-employer unit is appropriate andthat a multiemployer unit never existed.5 In thisregard, the Employer relies on the individual con-tracts signed by each employer for 1967-70, and theclaim that the recognition clause of the Employer'sexpired 1967-70 contract is limited in scope to a unit ofits own employees; on the contention that the single-employer unit is the only one for which the Employerhas historically bargained; on the asserted lack ofintent by association members and the Union tomerge all the employees of all the employers into asingle unit; on the Association's lack of bylaws orformal organization, and the changes in its member-ship; on the variances in some contract terms andconditions of work; and on the direct negotiations forsuch variances.We find these contentions withoutmerit."What is essential" to establish a multiemployerunit "is that the employer member has indicated fromthe outset an intention to be bound in collectivebargaining by group rather than by individualaction."6We think that intention is clearly estab-lished in this case by the facts outlined above. Thus,the Employer has maintained membership in theAssociation for many years; the Association has beenauthorized by its members to represent them as agroup in collective bargaining and has done so,dealing with wages, hours, and other basic terms andconditions of employment of the employees of all ofthem; Kirley has been party to the contracts negotiat-ed by the association bargaining representative; theindividual contracts of each employer-member havebeen identical to those of other association members,5There is no contention that, assuming a multiemployer unit existed,the Employer withdrew therefrom6The Kroger Co,148 NLRB 569, 573.TWards CovePackingCompany, Inc,160 NLRB 232, 235,Korner Kafe,Inc,156NLRB 1157, 1161,Johnson Sheet Metal, Inc,179 NLRB No 104,TXD secs II A and F (1) Indeed, where as here employers considerthemselves bound by the results of joint negotiations, the Board has held,in an analogous situation,that it is immaterial that a master agreementspecifies it is executed severally and not jointly,for such language "onlyexcept for matters which were relevant only to specificemployer-members; and Kerley authorized the Asso-ciation to negotiate for it during the 1970 negotiations.While the 1967-70 agreement entered into by Kirleystates it was "by and between" the Employer and theUnion, was signed by these parties, and appears togrant the Union recognition as representative ofthisEmployer's employees, these details aremerelyincidental byproducts of an established multiemploy-er bargaining relationship.And, in circumstancessuch as those here present, the Board does not givecontrollingweight to the technicality of separate,signed agreements for purposes of determining theexistence or nonexistence of multiemployer units.?We also disagree with the Employer's claim that theUnion has historically bargained for the single-employer unit now petitioned for. The only evidenceof single-employer bargaining for Kirley is the 1970variation dealing with the matter of its second shift.That evidence, in the context of the overall bargaininghistory, is hardly sufficient to support the Employer'sclaim. For, as the Board has held, the exercise of amutually recognized privilege to bargain individuallyon limited matters, as in the present case, is notinconsistent with the concept of collective bargainingin a multiemploye unit.8Finally, where as here employers have evidenced anintention to be bound in collective bargaining bygroup action, that intent is not defeated by theAssociation's lack of bylaws or formal organization,9or by changes in its membership.10In view of the history of bargaining on a multiem-ployer basis, the failure of the Union and theEmployer to withdraw from such bargaining and thefact that the instant decertification petition was filedupon the virtual conclusion of multiemployer negotia-tions,we find that the only appropriate unit at thistime is multiemployer in scope.ii We shall thereforedismiss the petition herein.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.indicates the individual responsibility of each employerresulting fromthemultiemployer bargaining "Wards Cove Packing, supra,235, In 108The Kroger Co,148 NLRB 569, 5739 Idat 571iUWards Cove Packing Co,160 NLRB 232, 236iiThomas HMarrow Trucking Co,155 NLRB 271,The Kroger Co,148NLRB 569;Quality Limestone Products,Inc,143NLRB 589 Because ofour disposition of the unit issue herein,we find it unnecessary to, and donot, reach the contentions of the parties on the contract-bar question